DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 and 19-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuominen, US 2011/0291293.
Regarding claim 16, Tuominen discloses; a flexible circuit board ([0029]; flexible circuit board), comprising: 										a first electronic component (Fig. 13F-13H; 6 and [0115]; component); and 		electrically conductive layers (Fig. 13F-13H; 4 and 9 and [0115]; conductive layers 4 and 9 are oppose to each other with respect to component 6) opposed to each other with respect to the first electronic component, wherein at least one of the electrically conductive layers is connected (Fig. 13F-13H and [0115]; both conductive layers 4 and 9 are connected with the component 6 through the insulating-material layers 56, 72) to the first electronic component, 							wherein at least two layers (Fig. 13F-13H; 56 and 72 and [0115]; insulating layers 56 and 72 are between the conductive layers 4 and 9) are provided between the electrically conductive layers and the first electronic component is placed (Fig. 13F-13H and [0115]; component 6 is placed on insulating layer 56) on a surface of one of the two layers between the electrically conductive layers.
Regarding claim 17, Tuominen discloses; one of the electrically conductive layers is connected to the first electronic component by at least one via ([0049]; electrical contacts between the component 6 and the conductive layer 4 are formed with feed-throughs).
Regarding claim 19, Tuominen discloses; at least one via directly connecting (Fig. 11 and [0088]; conductive pattern 14 and 19 are connected to each other through the conductive hole 31) the electrically conductive layers.
Regarding claim 20, Tuominen discloses; a first electrically conductive layer includes a first portion separate (Fig. 11 and [0084]; conductive pattern layers 14 and 19 has separate portions) from a second portion, and/or 						wherein a second electrically conductive layer includes a first portion separate from a second portion.
Regarding claim 21, Tuominen discloses; a second electronic component ([0086]; several components 6), wherein one of the electrically conductive layers is connected ([0086]; components 6 are connected to external circuit 14) to the first electronic component; and 										wherein the other of the electrically conductive layers is connected ([0086]; components 6 connected to external circuit 19) to the second electronic component.
Regarding claim 22, Tuominen discloses; a first electrically conductive layer includes a first portion separate (Fig. 11 and [0084]; conductive pattern layers 14 and 19 has separate portions) from a second portion, and/or 					wherein a second electrically conductive layer includes a first portion separate from a second portion.
Regarding claim 23, Tuominen discloses; each of the first electronic component and the second electronic component are connected (Fig. 11 and [0086]; components 6 connected to external circuits 14 and 19) to opposing electrically conductive structures, 		wherein one or more vias are respectively connected (Fig. 11 and [0086]; components 6 connected to external circuit and each other) on one side of the first electronic component and the second electronic component, with more than one portion (Fig. 11 and [0086, 0088]; components 6 are connected to several portions of external circuits 14 and 19) of respective electrically conductive layers on opposed sides of the first electronic component and the second electronic component.
Regarding claim 24, Tuominen discloses; a number of the vias connected to a first portion of an electrically conductive layer is different (Fig. 11 and [0086]; conductive layer 14 has separate left and right portions with separate via connections with components 6) from a number of the vias connected to a second portion of an electrically conductive layer.
Regarding claim 25, Tuominen discloses; at least one via that is indirectly connected (Fig.11 and [0086]; through hole with conducts 31 connected to conductive pattern layers 14 and 19, therefore indirectly connected with components 6) to either of the first electronic component and the second electronic component.
Regarding claim 26, Tuominen discloses; a bonding layer (Fig. 11, 13F-13H; 5 and [0115]; adhesive layer) interposed between respective first portions and second portions of respective electrically conductive layers.
Regarding claim 27, Tuominen discloses; at least one via (Fig. 8, 11; and [0076]; feedthroughs penetrating the adhesive layer 5) that traverses the bonding layer.
Regarding claim 28, Tuominen discloses; at least one via (Fig. 8, 11; and [0076]; feedthroughs penetrating the adhesive layer 5) that traverses an adhesive layer.
Regarding claim 29, Tuominen discloses; the first electronic component is selected from a group consisting of an active electronic component, a passive electronic component (Fig. 11, 13F-13H; components 6 and [0002]; passive components), an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, a sensor, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, a battery, a switch, a camera, an antenna, a magnetic element, and a logic chip.
Regarding claim 30, Tuominen discloses; the second electronic component is selected from a group consisting of an active electronic component, a passive electronic component (Fig. 11, 13F-13H; components 6 and [0002]; passive components), an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, a sensor, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, a battery, a switch, a camera, an antenna, a magnetic element, and a logic chip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tuominen, US 2011/0291293, in view of Weidinger, US 9,253,888.
Regarding claim 18, Tuominen substantially discloses the invention but is silent about one of the electrically conductive layers abuts one of the opposed main surfaces of the first electronic component. However Weidinger teaches that one of the electrically conductive layers abuts (Fig. 1a-b and Col. 7; Ln. 30-31; conductive layer 4 abuts at the bottom surface of component 1) one of the opposed main surfaces of the first electronic component.												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tuominen by providing one of the electrically conductive layers abuts one of the opposed main surfaces of the first electronic component, as taught by Weidinger, by disposing a conducting layer on the supporting layer, the conducting layer having at least one clearance in accordance with the dimensions of the electronic component to be fixed, the invention enables to dispose such a conducting layer at the same height as the contacts or the conducting layer of the electronic component to be embedded (Col. 3; Ln. 4-9). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that the subject matter of independent claim 16, as amended, is novel in view of the cited documents of record and the embodiments illustrated in Tuominen Figs. 19A-19F do not anticipate claim 1, as amended. However a new 102 rejection of 16-17 and 19-30 as being anticipated by the same reference to Tuominen, utilizing Figs. 13F-13H and 11 as applied in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729